Exhibit Rogers Reports Strong Fourth Quarter 2007 Results Consolidated Revenue Grows 13% to $2.7 Billion, Adjusted Operating Profit Increases 25% to $957 Million, and Net Income Increases 44% to $254 Million; Wireless Postpaid ARPU Grows 6% and Postpaid Churn Falls to 1.17%, While Cable Maintains Strong Net Additions of Revenue Generating Units TORONTO (February 22, 2008) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and twelve months ended December 31, 2007. Financial highlights are as follows: Three months ended December 31, Twelve months ended December 31, (In millions of dollars, except per share amounts) 2007 2006 % Chg 2007 2006 % Chg Operating revenue $ 2,687 $ 2,370 13 $ 10,123 $ 8,838 15 Operating profit(1) 884 752 18 3,099 2,875 8 Net income 254 176 44 637 622 2 Net income per share: Basic $ 0.40 $ 0.28 43 $ 1.00 $ 0.99 1 Diluted 0.40 0.27 48 0.99 0.97 2 As adjusted:(2) Operating profit $ 957 $ 768 25 $ 3,703 $ 2,942 26 Net income 302 192 57 1,066 684 56 Net income per share: Basic $ 0.47 $ 0.30 57 $ 1.67 $ 1.08 55 Diluted 0.47 0.30 57 1.66 1.07 55 (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” section for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and see the “Key Performance Indicators and Non-GAAP Measures and “Supplementary Information” sections. The introduction of a cash settlement feature for stock options resulted in a one-time non-cash charge upon adoption of $452 million on May 28, 2007, which is included in operating profit for the twelve months ended December 31, 2007. See the section entitled “Stock-based Compensation Expense”. (2) For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the “Supplementary Information” and the “Key Performance Indicators and Non-GAAP Measures” sections. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) the impact of a one-time non-cash charge related to the introduction of a cash settlement feature for employee stock options; (ii) stock-based compensation expense; (iii) integration and restructuring expenses; (iv) the impact of a one-time charge resulting from the renegotiation of an Internet-related services agreement; and (v) in respect of net income and net income per share, the loss on repayment of long-term debt. Adjusted net income and net income per share also exclude the related income tax impact of the above amounts. Highlights of the fourth quarter of 2007 include the following: • Generated continued strong double-digit growth in quarterly revenue and adjusted operating profit of 13% and 25%, respectively, while net income increased 44% to $254 million, (or by 57% to $302 million on an adjusted basis). Rogers Communications Inc. 1 Fourth Quarter2007 Earnings Press Release • Wireless subscriber postpaid net additions were 158,000, while postpaid subscriber monthly churn fell to 1.17% versus 1.24% in the fourth quarter of 2006. Wireless postpaid monthly ARPU (average revenue per user) increased 6% year-over-year to $73.33 driven in part by the 48% growth in data revenue to $192 million, or 14.1% of network revenue. • Wireless announced that its High-Speed Packet Access (“HSPA”) network and related new advanced services were available in 25 markets across the country, representing approximately 58% of the Canadian population. Rogers' HSPA network, the fastest wireless network in Canada, operates on a next generation wireless protocol which significantly increases download speeds on wireless devices, providing a user experience similar to broadband high-speed services. • Cable ended the quarter with 656,000 residential voice-over-cable telephony subscriber lines. Net additions of voice-over-cable telephony lines were 65,000 for the quarter, of which approximately 2,000 were migrations from the circuit-switched platform. • Cable’s Internet subscriber base grew by 46,000 in the quarter to 1,465,000, while basic cable subscribers increased by 20,000 to 2,295,000 and digital cable households increased by 61,000 to reach 1,353,000. • Cable entered into a renegotiated agreement with Yahoo! that will eliminate monthly per subscriber fees and see both companies work jointly on advertising revenue opportunities leveraging Rogers’ high-speed Internet access portal and subscriber base. In connection with this new agreement, Rogers made a one-time payment to Yahoo!, and Cable’s cost of providing its Internet service will be reduced over the four year term of the new agreement. • Media closed the acquisition of five Citytv television stations on October 31, 2007. This acquisition gives Media a significantly enhanced broadcast television presence in the largest Canadian markets outside of Quebec and is a natural complement to Media’s existing television, radio and specialty channel assets. • Subsequent to the end of the fourth quarter, on January 7, 2008, Rogers’ Board of Directors approved an increase in the annual dividend from $0.50 to $1.00 per share to be paid in quarterly amounts of $0.25 per share effective with its next quarterly dividend. At the same time, Rogers also announced a Normal Course Issuer Bid (“NCIB”) to repurchase up to the lesser of 15 million of its Class B Non-Voting shares and that number of Class B Non-Voting shares that can be purchased under the NCIB for an aggregate purchase price of $300 million. Rogers Communications Inc. 2 Fourth Quarter2007 Earnings Press Release “2007 was a year of continued solid growth in customers, revenues and cash flow while at the same time we further deleveraged our balance sheet, simplified our corporate structure and laid the groundwork for returning increasing amounts of cash to our shareholders,” said Ted Rogers, President and CEO of Rogers Communications Inc. “While we have much to do in continuing to reinforce our services and systems, I am confident that we are exceptionally well positioned to carry on our growth and success in 2008 and beyond.” This earnings release should be read in conjunction with our 2006 Annual MD&A and our 2006 Annual Audited Consolidated Financial Statements and Notes thereto, as well as our 2007 quarterly interim financial and other recent securities filings available on SEDAR at www.sedar.com. As this earnings release includes forward-looking statements and assumptions, readers should carefully review the sections of this release entitled “Caution Regarding Forward-Looking Statements, Risks and Assumptions”. In this release, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable” (formerly “Cable and Telecom”), which refers to our wholly owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”). In January 2007, we completed an internal reorganization whereby the Cable and Internet and Rogers Home Phone segments were combined into one segment known as Cable Operations. As a result, beginning in 2007, the Cable segment consists of the following segments: Cable Operations, Rogers Business Solutions (“RBS”) and Rogers Retail. Comparative figures have been reclassified to reflect this new segmented reporting; • “Media”, which refers to our wholly owned subsidiary Rogers Media Inc. and its subsidiaries, including: Rogers Broadcasting, which owns Rogers Sportsnet, a group of AM and FM Radio stations, OMNI television, The Biography Channel Canada, G4TechTV Canada, and The Shopping Channel; Rogers Publishing; and Rogers Sports Entertainment, which owns the Toronto Blue Jays and the Rogers Centre. Media also holds ownership interests in entities involved in specialty TV content, TV production and broadcast sales. In addition, the operating results of Citytv are included in Media’s results of operations from the date of acquisition on October 31, 2007. Substantially all of our operations are in Canada. “RCI” refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. Throughout this release, percentage changes are calculated using numbers rounded to which they appear. Rogers Communications Inc. 3 Fourth Quarter2007 Earnings Press Release SUMMARIZED
